Name: Commission Regulation (EEC) No 3417/83 of 2 December 1983 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 12 . 83 Official Journal of the European Communities No L 343 / 7 COMMISSION REGULATION (EEC) No 3417/ 83 of 2 December 1983 on the supply of various lots of skimmed-milk powder as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1037 / 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/ 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1983 . For the Commission Poul DALSAGER Member of the Commission 0 ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p . 54 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p . 1 . (&lt;) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( «) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 343 / 8 Official Journal of the European Communities 7 . 12 . 83 ANNEX Notice of invitation to tender ( ] ) Description of the lot A B 1 . Programme 1983 ( a) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient Licross 3 . Country of destination Guyana Indonesia 4 . Stage and place of delivery cif Georgetown Djakarta 5 . Representative of the recipient Guyana Red Cross Society , Eve Leary , PO Box 10524 , Georgetown Markas Besar Palang , Merah Indonesia , Jalan Abdul Muis 66 , PO Box 2009 , Jakarta 6 . Total quantity 50 tonnes 80 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British Dutch 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRI ­ BUTION IN GUYANA / GEORGETOWN' INDONESIA' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the intervention agencies of: the United Kingdom the Netherlands in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 3 ) 7 . 12 . 83 Official Journal of the European Communities No L 343 / 9 Description of the lot C 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination Botswana 4 . Stage and place of delivery Free-at-destination Lobatse 5 . Representative of the recipient Corn Products DTY Ltd , Siding 622 , Railway Station , Lobatse , Botswana 6 . Total quantity 600 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO BOTSWANA / FOR FREE DISTRIBUTION' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 ( b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous  No L 343 / 10 Official Journal of the European Communities 7 . 12 . 83 Description of the lot D 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination Mauritania 4 . Stage and place of delivery cif Nouakchott 5 . Representative of the recipient In Mauritania : Commissariat Ã la SÃ ©curitÃ © Alimentaire , boÃ ®te postale 377 , Nouakchott In Europe: Ambassade de la RÃ ©publique Islamique de Mauritanie , Avenue de la Colombie 6 , 1050 Bruxelles ( telex 26034 AMRIM B) 6 . Total quantity 1 000 tonnes ( 4 ) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE ISLAMIQUE DE MAURITANIE / DISTRIBUTION GRATUITE' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 ( b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous  7 . 12 . 83 No L 343 / 11Official Journal of the European Communities Description of the lot E 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination | Lesotho 4 . Stage and place of delivery Free-at-destination Maseru , Lesotho 5 . Representative of the recipient Food Management Unit , Cabinet Office,PO Box 527 , Maseru 100 , Lesotho 6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging TO LESOTHO' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 (b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous  No L 343 / 12 Official Journal of the European Communities 7 . 12 . 83 Description of the lot F 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1 983 2 . Recipient Licross 3 . Country of destination Rwanda 4 . Stage and place of delivery Free-at-destination EntrepÃ ´ts de la Croix-Rouge rwandaise Ã Nyamirambo 5 . Representative of the recipient ( 2 )  1 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE AU RWANDA' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 3 ) 7 . 12 . 83 Official Journal of the European Communities No L 343 / 13 Description of the lot G 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient Licross 3 . Country of destination Peru 4 . Stage and place of delivery cif Callao 5 . Representative of the recipient (2 )  6 . Total quantity 80 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I (B) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and: 'LECHE DESNATADA / EN POLVO CON VITAMINAS A y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LEGA DE LAS SOCIE ­ DADES DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN PERÃ  / CALLAO' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 3 ) No L 343 / 14 Official Journal of the European Communities 7 . 12 . 83 Description of the lot H 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC) No 1037 / 82 ( b ) purpose (EEC) No 1038 / 82 2 . 3 . Recipient Country of destination ^ Nicaragua 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 185 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Entry into intervention stock after 1 July 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A NICARAGUA' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( s ) 7 . 12 . 83 Official Journal of the European Communities No L 343 / 15 Description of the lot I 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination ] Nicaragua 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Entry into intervention stock after 1 July 1983 10 . Packaging  11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A NICARAGUA' 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 5 ) No L 343 / 16 Official Journal of the European Communities 7 . 12 . 83 Notes: 1 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . 2 ) See the list published in the Official journal of the European Communities No C 229 of 26 August 1983 , page 2 . 3 ) The successful tenderer shall forward to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 4 ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ( see the third subparagraph of Article 11 ( 3 ) of Regulation (EEC ) No 1354 / 83 ). 5 ) Shipment to take place in 20-ft containers ; conditions : shippers  count  load and stowage (cls ).